I agree with the conclusion reached by MR. JUSTICE BONHAM that the order appealed from in this case should be affirmed. A reading of the testimony contained in the record conclusively shows that the negligence of the plaintiff contributed to his injuries as a proximate cause thereof. The defendant's motion, therefore, for a directed verdict should have been granted on this ground. For this reason, under the case of Mack v. Insurance Co., 171 S.C. 350,172 S.E., 305, Judge Mann properly ordered a new trial.
MR. JUSTICE FISHBURNE concurs.